DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed January 27, 2022.  Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant's election of the following species is reiterated for the record:
(a) target DMRs SEQ ID NO: 201 and SEQ ID NO: 219 
(b)  reference DMRs SEQ ID NO: 203 and SEQ ID NO: 220
Claims 1, 3-4, 14, 17, 19-20, 26-28, 30, 33-34, 43, 54, and 67-79 are currently pending. 

3.	Claim 1 is allowable. The restriction requirement (election of species) between the two or more first target DMRs and the two or more reference DMRs, as set forth in the Office action mailed on February 18, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement (election of species) is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 30, 33, and 67, directed to non-elected target and reference DMRs are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
4.	Claim 30 is objected to because of the following informalities:  Claim 30 recites the following limitation:

    PNG
    media_image1.png
    51
    463
    media_image1.png
    Greyscale

There should not be a period following the word gene because it is not the end of the claim. Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Claim 30 recites the following limitations:

    PNG
    media_image2.png
    35
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    36
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    31
    607
    media_image4.png
    Greyscale

The proper way to refer to a sequence is to use “SEQ ID NOs:”. Appropriate correction is required.


Claim Interpretation
5.	Claim 1 states the following limitation:  “(x) the same detectable label for at least two of said reference DMRs; and (y) different detectable labels for at least two of said first target DMRs”.  Part (x) recites a “label” (singular). Part (y) recites labels (plural), implying that each target DMR has a different label.  The claims have been interpreted as requiring at least three different labels. It is noted that in Table 5 of the specification, the two reference DMRs have the same detectable label (6FAM/Eclipse) and the first and second target DMRs have different detectable labels  ( LCCyan500/BHQ1 and Cy5/BHQ3). 


Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 30, 33, 54, and 78-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 14, and 54 are rejected over the recitation of the phrase  “using (x) the same detectable label for at least two of said reference DMRs; and (y) different detectable labels for at least two of said first target DMRs and for at least one of said OR(s)”.  Part (x) recites a “label” (singular). Part (y) recites labels (plural), implying that each target DMR and each OR has a different label. However claim 14 then goes on to state that “using: (x) the same detectable label for each of said ORs”. Here it is unclear how claim 14 further limits the method of claim 4 which requires that each target DMR and each OR has a different label. It is noted that in Table 5 of the specification where the two reference DMRs have the same detectable label (6FAM/Eclipse), the two ORs have the same detectable label (LCRed610/BBQ650), and the first and second target DMRs have different detectable labels  ( LCCyan500/BHQ1 and Cy5/BHQ3), however this is not clearly recited claim 4. Part of the problem as to why the claims is so confusing seems to be due to the recitation of “at least two”. One of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claim 30 recites the limitation “said optional second target”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 78-79 are rejected over the recitation of the phrase “wherein one or more other first target DMRs have the same detectable label as one of said at least two first target DMRs” in claim 78.  Then claim 79 recites “wherein no more than two detectable labels are used to detect the at least two first target DMRs and the one or more other first target DMRs”.  These claims depend from claim 1 which states “(y) different detectable labels for at least two of said first target DMRs and for at least one of said OR(s)”.  Claim 1 appears to require that each of the first target DMRs have different labels.  Thus it is unclear how claims 78-79 further limit the method of claim 1 which requires that each target DMR has a different label. Part of the problem as to why the claims is so confusing seems to be due to the recitation of “one or more” and “at least two”. One of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 


Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims refer to SEQ ID NOs: that are present in WO 2011/034631 (clm 30 and clm 33).  The recitation of “WO 2011/034631” constitutes an attempt to incorporate by reference subject matter (nucleic acid sequences) into the specification.  This recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  “Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. See MPEP 608.01(p). In the instant case essential material may not be incorporated by reference to WO documents.  
  

8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634